NO. 07-01-0435-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                   JULY 15, 2002
                          ______________________________

                                    ANTONE RICHIE,

                                                        Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                Appellee
                        _________________________________

             FROM THE 180TH DISTRICT COURT OF HARRIS COUNTY;

                   NO. 857,644; HON. LARRY FULLER, PRESIDING
                        _______________________________

Before QUINN, REAVIS, and JOHNSON, J.J.

       Antone Richie appeals his conviction for possessing less than one gram of cocaine.

Five issues are presented to us on appeal. The first three pertain to the claim of

entrapment and are identical to those he asserted in cause No. 07-01-0434-CR, styled

Antone Richie v. State, pending in this court. The fourth and fifth issues concern the

existence of legally and factually sufficient evidence to support the jury’s finding that he

knew the substance contained in the crack pipe he possessed was cocaine. We affirm the

judgment.
2
                              Issues One, Two, and Three

       As previously stated the first three issues involve the claim of entrapment and

whether the State proved, beyond reasonable doubt, that he was not entrapped. Those

very issues were raised and resolved in cause No. 07-01-0434-CR, styled Antone Richie

v. State, pending in this court. Furthermore, we adopt the reasoning expressed in that

opinion to overrule issues one, two and three here.

                                  Issues Four and Five

       In his last two issues, appellant contends that the evidence was both legally and

factually sufficient to support the jury’s verdict. That is, he contends that the state failed

to prove he knew that the crack pipe he possessed and later handed to undercover Officer

Maxwell contained cocaine. We disagree and overrule these issues as well.

       Standard of Review

       The standards of review applicable to questions of legal and factual sufficiency are

well-settled and need no explanation. We find it adequate to merely cite the parties to

King v. State, 29 S.W.3d 556 (Tex. Crim. App. 2000) and Clewis v. State, 922 S.W.2d 126

(Tex. Crim. App. 1996).

       Application of Standard

       Appearing of record is evidence that appellant ventured with Officer Maxwell to a

particular locale to purchase cocaine for the officer. Upon their arrival at the venue,

appellant acquired $20 from the officer, existed the vehicle, and subsequently returned

with a rock of crack cocaine weighing approximately one-quarter of a gram. Thereafter,

appellant removed a glass pipe from his person “because he [appellant] was wanting to


                                              3
smoke that rock right then,” according to Maxwell. Inside the pipe was cocaine residue

weighing five milligrams, a useable amount in the opinion of the chemist who subsequently

analyzed the substance. Appellant was subsequently arrested, and prosecution was

founded upon the residue in the pipe.

      It is clear that to secure conviction, the State was obligated to prove that appellant

not only exercised control, management and care over the substance but also knew that

it was a controlled substance, namely cocaine. Joseph v. State, 897 S.W.2d 374, 376

(Tex. Crim. App. 1995). Again, it is the satisfaction of the latter element that appellant

questions. Yet, the evidence that appellant had just completed the purchase of cocaine

for Maxwell when he (appellant) removed from his person a pipe containing a visible

residue comprised of a useable quantity of cocaine and asked to take a “hit” of the

contraband just purchased is evidence enabling a rational jury to conclude beyond

reasonable doubt that appellant knowingly possessed the cocaine in the pipe. See Joseph

v. State, 897 S.W.2d at 376 (noting that Joseph’s holding a syringe “in a manner that

indicated he was about to insert, or had just removed” it was a circumstance illustrating

knowing possession of the trace substance contained in the syringe); King v. State, 895
S.W.2d 701, 704 (Tex. Crim. App. 1995) (stating that the residue found in the pipe

illustrated that the pipe had been used to smoke cocaine, which, in turn, constituted an

indicia establishing knowledge). This is especially so given Maxwell’s testimony that one

could “see the burn marks,” prior instances of lighting the pipe, and “some little white

residue . . . which is the cocaine that has burned off through the pipe.”




                                            4
       Indeed, though not identical to those in Joseph court, the circumstances before us

analogize well with them. In concluding that appellant had knowledge of the contents of

the syringe, the Joseph focused upon the location at which appellant was found (a known

crack house) and his possession of the syringe in a manner indicative of use for the

intravenous ingestion of illicit substances. Here, we have the appellant going to an area

known by the officer to be one at which “dope” is sold, appellant buying the cocaine, and

appellant then brandishing a glass pipe because he wanted to partake in the ingestion of

the substance. In brandishing the pipe, it can reasonably be inferred that he did so in a

way indicating that he intended to use it for the oral ingestion of the illicit substance. And,

since the object contained visible cocaine residue, it also can reasonably be concluded

that the pipe actually was used to ingest cocaine. Thus, because the evidence in Joseph

being deemed legally sufficient to support the verdict there, it certainly is legally sufficient

to do so here.

       Finally, the record as a whole does not render the jury’s finding of knowledge on the

part of appellant clearly wrong or manifestly unjust. So, the verdict also enjoys the support

of factually sufficient evidence.



                                                             Brian Quinn
                                                                Justice




Do not publish.




                                               5